Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of  claims 1-14 encompassing Species I for continuing prosecution in the communication with the Office on  06/08/2022 is acknowledged.
	Upon review and examination, generic claim 1 is deemed allowable  and claim 15 of Species II, claim 16 of Species III have all the limitations of the allowable generic claim 1, they are rejoined and allowable.
 
Reason for allowance
 
 
2.	Claims 1-16 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-14:
 None of the references of record teaches or suggests the claimed aluminum nitride laminate member having the limitations:
--"an aluminum nitride layer provided on the base surface and having a surface on which protrusions are formed above apices of the bumps.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claim 15:
 None of the references of record teaches or suggests the claimed aluminum nitride layer having a surface on which protrusions are formed periodically having the limitations:
--"for each of the protrusions, the height of the protrusion is larger than or equal 
to the size  of the protrusion, the size being defined by the length of a diagonal passing
through the center of the hexagon
for each of the protrusions, the size of the protrusion is smaller than or equal to 1/2 a pitch between the protrusion and the closest adjacent protrusion among the protrusions, the size being defined by the length of a diagonal passing through the center of the hexagon, and
in portions of the surface on the outside of the protrusions, dips are formed at bases of the protrusions. “--.
In combination with all other limitations as recited in claim15.
III/ Group III: Claim 16:
 None of the references of record teaches or suggests the claimed aluminum nitride layer having a surface on which protrusions are formed periodically
having the limitations:
--"for each of the protrusions, the height of the protrusion is smaller than the size of the protrusion, the size being defined by the length of a diagonal passing through the center of the hexagon,
for each of the protrusions, the size of the protrusion is larger than 1/2 a pitch between the protrusion and the closest adjacent protrusion among the protrusions, the size being defined by the length of a diagonal passing through the center of the hexagon, and
a bulge is formed at the center of each of the protrusions.”--.
In combination with all other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Fujii (US 2004/0263062) discloses a light emitting device, 

5..         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

   
                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897